Case 2:20-cv-00059-SWS Document 31 Filed 04/19/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF WYOMING

ZACHARY T. WILLINGHAM, )
)
Plaintiff, J
)

Vs. ) Civil Action No. 20-CV-59-S
)
TAURUS INTERNATIONAL }
MANUFACTURING, INC. and )
TAURUS HOLDINGS, INC. )
)
Defendants. )

 

STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE OF
DEFENDANTS TAURUS INTERNATIONAL MANUFACTURING, INC. AND TAURUS HOLDINGS, INC.

 

COME NOW Plaintiff Zachary T. Willingham and Defendants Taurus International
Manufacturing, Inc. and Taurus Holdings, Inc., by and through their respective attorneys, and
jointly stipulate that all of Plaintiff's claims filed herein against Defendants Taurus International
Manufacturing, Inc. and Taurus Holdings, Inc. may be dismissed with prejudice, the parties to bear
their own attorney’s fees and costs.

WHEREFORE, the parties move this Court for its Order dismissing all claims herein
against Defendants Taurus International Manufacturing, Inc. and Taurus Holdings, Inc. with

prejudice, the parties to bear their own attomey’s fees and costs.

/// Rest of Page Intentionally Left Blank ///
Case 2:20-cv-00059-SWS Document 31 Filed 04/19/21 Page 2 of 2

DATED this 19" day of April, 2021.

ZACHARY T. WILLINGHAM, Plaintiff

/s/ Melvin C. Orchard, TH

Melvin C. Orchard, [Il (Wyo. Bar #5-2984)
THE SPENCE LAW FIRM, LLC

15 South Jackson Street

P.O, Box 548

Jackson, WY 83001

TAURUS INTERNATIONAL
MANUFACTURING, INC. and TAURUS
HOLDINGS, INC., Defendants

/s! Scott P. Klosterman

Scott P. Klosterman (Wyo. Bar #6-3081)
WILLIAMS, PORTER, Day & NEVILLE, P.C.
159 North Wolcott, Suite 400

P.O. Box 10700

Casper, WY 82602-3902

and

John F. Weeks IV (pro hac vice)
Benjamin E. Reed (pro fac vice)
SMITH, GAMBRELL & RUSSELL, LLP
Promenade, Suite 3100

1230 Peachtree Street, N.E.
Atlanta, GA 30309
